Title: Enclosure: Unknown to Tench Coxe or Daniel W. Coxe?, 7 June 1793
From: Unknown
To: Coxe, Tench


EnclosureUnknown to Tench Coxe or Daniel W. Coxe?

Dear Sir
June 7. 1793.

The information you requested concerning the Province of West Florida I find myself unable to give correctly having never committed any remarks to paper, and must rely entirely to memory for what I mention concerning it—it will however serve you as a clue to obtain better information.
When west Florida was ceded to Great Britain it comprehended the territory situated between East Florida on the one side, and the Missisippi on the other, excepting the Island of New Orleans (whose boundaries were formed by the Lakes Maurepas, Pontchartrain and River Ybberville) and from the sea to the 31st. degree of North Latitude, of which Pensacola was the Capital. If we except a small portion of good land on the River Tombecbe, which with the Alibamon form by their junction the Mobille River, and that which is contiguous to the Missisippi; the remainder of the Province was a sandy desert unfit for cultivation, and inadequate to the views of Government which were to form a barrier there to defend their other Colonies. Governor Johnston having represented this, the King in Council (I think in 1766) by Proclamation extended the bounds of the Province to the north as far as the River Yazou, which falls into the Missisippi about 100 miles above the Natches, thereby adding to it a beautiful extent of Country fit for every purpose of agriculture. Georgia and west Florida being what were then called Royal Provinces, it was said, the King’s prerogative entitled him to add to or diminish their boundaries as he thought best and what was then added to the latter was taken from the former. In consequence of this, grants of land were made, Forts built, and magistrates appointed through that Country by the Government of West Florida, whose jurisdiction was continued in it till the year 1779, when the Natches was taken by Governor Galvez. In the succeeding years of 80 and 81, Mobille and Pensacola fell into his hands, and by this means he completed the conquest of the Province, which he took possession of conformable to the Capitulation of Pensacola from the Yazou to the sea. In this State things continued till the peace, when probably the English and Spanish Commissioners, being equally ignorant of the boundaries of the Province, when it was ceded to Spain never specified them in the treaty they made, thinking that these matters were so well known, as to require no investigation. The Americans better informed, knowing that the tract of Country which lies between the Yazou and the 31st. degree of North latitude, and which formed the best part of West Florida, had formerly belonged to Georgia and for reasons which suited themselves concealing their knowledge of the Kings Proclamation which extended the frontier of the one, at the expense of the other, took care to reduce the Province to its original size and by treaty got ceded to them, all which lay northward of the first grant.
Here the British Commissioners committed an unpardonable blunder, they first ceded to Spain the Province which her arms had conquered and then disposed of the best part of it to another power. From this the question in dispute arises, who has the best title to it? In favor of Spain there is conquest as well as Cession, and if the King had really the power of curtailing and extending royal Provinces they having possession of it, and that possession being confirmed by treaty, they seem to me to have a fair claim. Should this power of his Britannic Majesty be an usurpation on the rights of his subjects, the case will be different, for the territory must then be looked upon to have belonged to Georgia, and  unjustly withheld from it, by the Government of Pensacola. Spain, when she acknowledged the Independence of the States, must virtually have acknowledged all their just claims, and this would have been one.
Had I more time I would endeavor to add something more on the subject, you may think what has been already done is tiresome enough. I shall not, however, conclude this letter without informing you, in order to give you a more perfect idea of our imports and exports, that the duties of last year amounted to 90,000 dollars, the expense of collecting which is about 12000. You who are well acquainted with the custom House arithmetic can easily guess at the real sum which should have been paid, and which from late specimens, I have seen, I really think should have been double the amount. I remain sincerely yours.
A Note by the person to whom the above letter was addressed
From the above statement of duties collected in Louisiana on the Exports and Imports, I should conclude that the value of them must be at least 3,000,000 Dollars, or perhaps nearer to 4,000,000. Dollars.
